MEMORANDUM **
Paul Edwards appeals the district court’s summary judgment in his action alleging credit reporting violations pursuant to the Federal Credit Reporting Act, 15 U.S.C. §§ 1681-1681u, the Equal Credit Opportunity Act (ECOA), 15 U.S.C. §§ 1691-1691Í, Regulation B to the ECOA, 12 C.F.R. §§ 202.1-202.15, and Nevada state law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary *542judgment de novo, Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.